This is an appeal from the judgment of no cause of action and from the order denying plaintiff’s motion, made on the minutes, to set aside the verdict on -the ground that the verdict is contrary to the weight of evidence and the law. The decedent, a pedestrian, was injured by the impact of a motor vehicle, owned and driven by the defendant. As the result of the impact he sustained a fractured leg and while an inmate of a hospital brought an action to recover damages, later pneumonia developed, causing his death. The death was the result of the injuries sustained in the accident. His administratrix then brought an action. The actions were consolidated by order of the Special Term into one action, entitled in the name of the administratrix, and proceeded to judgment after trial at Trial Term. The matter was submitted to the jury by a fair charge to which few exceptions were taken. Questions of fact as to negligence and contributory negligence were involved and the jury has found against the plaintiff. There is nothing in the record that would warrant this court in interfering with the verdict of the jury or the refusal of the trial judge to set aside the verdict. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffeman, JJ.